Citation Nr: 1731636	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-34 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this matter in March 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in July 2015, continued an initial rating of 50 percent for PTSD.


FINDING OF FACT

The Veteran's service-connected PTSD has not manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its March 2015 remand directives. VA medical records from September 2012 were associated with the Veteran's claims file, a new VA examination was conducted in June 2015, the Veteran indicated he did not have any additional private medical records to submit related to his claim for an increased rating for PTSD, and a July 2015 SSOC continued a 50 percent rating for PTSD. 

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Increased Rating - PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 61 to 70 indicates mild psychiatric symptoms (e.g. depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran first began seeking treatment for PTSD in August 2010, and he attended treatment regularly until February 2011. The Veteran consistently reported nightmares two to three times per week, flashbacks two to four times per week, difficulty falling asleep, intrusive and recurrent recollections of trauma, avoidance behaviors, diminished interest in activities he used to enjoy, hypervigilance, impaired concentration and mild memory loss, irritability and outbursts of anger, survivor guilt, some obsessive behaviors, panic attacks, and depression. 

The Veteran also reported that he felt detached from everyone outside of his family, though he reported a good relationship with his sister and son, and he felt he could no longer experience a full range of emotions, specifically noting that he no longer had a desire to marry. The Veteran was unemployed at the time he began treatment for PTSD after losing his job in February 2010 due to downsizing. The Veteran reported he was concerned his symptoms would prevent him from finding future employment.

Treatment providers noted that the Veteran presented no suicidal or homicidal ideation. Additionally, at no point did the Veteran appear to have any hallucinations or delusions. The Veteran was oriented to time, place, and person, though eye contact was often poor, and he was reported to have good hygiene at each appointment. The Veteran was never hospitalized for any symptoms associated with his PTSD. He was prescribed medication to help him with his symptoms, and he reported these medications generally seemed to be helping, but he was still having trouble sleeping. The Veteran was initially assigned a GAF score of 50 in September 2010, but by February 2011, the Veteran's GAF score had improved to 55.

The Veteran, after a gap in his treatment, began treatment again in September 2012 for PTSD symptoms. He continued this treatment until December 2014 with a six-month gap from January to July 2013. Throughout this time period, the Veteran consistently reported depression, panic attacks, anxiety, flashbacks and nightmares, difficulty falling asleep and staying asleep, night sweats, and issues with trust. The Veteran reported that events in the news were triggering memories of traumatic events, exacerbating his symptoms, specifically flashbacks and nightmares. The Veteran continued to take medication to assist in managing his symptoms, and the Veteran reported that they were helpful except in helping him fall asleep and avoid nightmares. The Veteran attended, and actively participated in, group therapy sporadically throughout this time.

The Veteran reported in September 2012 that he was employed full time in a temporary position, and he was hoping to find a more permanent position. The Veteran did ultimately find full time employment at a VA hospital, and he consistently expressed that he was happy with this job, though it occasionally triggered memories of trauma. The Veteran reported that outside of work he watched television, preferring to be alone

VA treatment providers reported that the Veteran was oriented to time, person, and place, but it was consistently reported that the Veteran struggled with concentration. Hygiene continued to be acceptable throughout the remainder of the Veteran's treatment. It was also noted that though the Veteran occasionally reported that he would have fleeting suicidal thoughts, he had no intent or plan, and VA treatment providers consistently reported that the Veteran did not display suicidal or homicidal ideation.

A GAF score of 60 was assigned in September 2012 and July 2013. In November 2013, December 2013, and December 2014, the Veteran was assigned GAF scores of 55, 65, and 55, respectively. 

The Veteran was provided a VA examination in January 2011. At the examination the Veteran reported he did not like to socialize or go out, indicating he did not have any friends other than his family. He indicated he feels detached from those outside of his family, and he no longer wants to get married. He reported having a good relationship with his sister and son, and he did have contact with some of the other parents from his son's Boy Scout troop. The Veteran reported his hobbies included fishing and watching sports, noting he preferred to be by alone.

At the examination the Veteran reported additional symptoms of PTSD including avoidance behaviors, including avoiding thoughts of his experiences of trauma, not discussing his service with others, and avoiding war movies. The Veteran also reported flashbacks two to four times per week, nightmares, exaggerated startle response, intrusive thoughts, difficulty sleeping, feeling uncomfortable in crowds, anxiety associated with reminders of trauma, irritability, outbursts of anger resulting in destruction of his own property, occasional memory loss, difficulty concentrating, and some obsessive behaviors.

The January 2011 examiner noted that the Veteran maintained his personal hygiene and was oriented to person, place, and time. The examiner noted the Veteran did not appear to have delusions or hallucinations, impairment of thought processes, and he did not display inappropriate behaviors. Finally, the examiner noted that there was no indication of suicidal or homicidal ideation. A GAF score of 60 was assigned.

The Veteran attended another VA examination in June 2015. The Veteran reported the following PTSD symptoms: mind racing at night because of a fear of nightmares, difficulty falling asleep and staying asleep, flashbacks, depression, anxiety, intrusive thoughts and sadness when reminded of trauma, avoidance behaviors, persistent and exaggerated negative beliefs or expectations about himself and the world, persistent negative emotional state, diminished interest in activities he used to enjoy, hypervigilance, and intense or prolonged psychological distress at exposure to cues that symbolize or resemble traumatic events.  He reported that he has limited social engagement because he prefers not to be around people he does not know well, but he did report interacting with family members on a daily basis, specifically noting that he enjoyed spending time with his son. His hobbies outside of his full time job at VA include fishing and hunting. The Veteran also indicated he did have some suicidal ideation.

The examiner noted that the Veteran appeared dysphoric and sad, with moderate eye contact avoidance. The examiner opined that the Veteran's PTSD symptoms over an extended period of time have caused a depressed interpersonal presentation. The examiner assigned a GAF score of 51, but noted that some areas of the Veteran's life warranted a score higher than 60 because he has a job and is successful and satisfied, while other areas may warrant a score lower than 51. The examiner indicated a score of 51 was a good average.

Following a review of the relevant evidence of record, the Board concludes that the preponderance of the evidence is against a rating in excess of 50 percent for PTSD. The Veteran's symptoms do indicate some social impairment as he prefers to be alone or around people he is familiar with. Additionally, the Veteran indicated he did not have friends outside of his family. However, the Veteran does have good relationships with his family, including his siblings, his son, and at least one uncle. The Veteran also reported that he was able to interact with his colleagues and other parents from his son's Boy Scout troop.

The Veteran has also been able to maintain full time employment throughout much of the appeal period. The Board acknowledges that the Veteran was unemployed when he began seeking treatment in August 2010, but this unemployment was the result of downsizing, not the Veteran's PTSD symptoms. The Veteran was later able to obtain and keep full time employment, despite his previously noted concerns that his symptoms would prevent future employment.

While the Board notes that the Veteran does consistently report depression, anxiety, panic attacks obsessive behaviors, and intrusive thoughts that occasionally affect his mood, and the Veteran did intermittently report some suicidal thoughts, these symptoms have not hindered the Veteran's ability to maintain full time employment as the Veteran noted at his June 2015 VA examination that his symptoms have not risen to a level that caused him to miss work. Additionally, VA examiners and treatment providers consistently reported that the Veteran was oriented to time, place, and person, had good thought process, and had good hygiene. 

The GAF scores ranging from 50 to 65 throughout the Veteran's treatment also support the contention that the Veteran's disability does not rise to the level of occupational and social impairment with deficiencies in most areas. GAF scores from 50 to 65 indicate moderate to mild symptoms. 

Because the Veteran is able to maintain social relationships with other parents, co-workers, and family, and the Veteran maintains full time employment with no impairment in his judgment and only occasionally significant impairments in mood, concentration, and depression, the Veteran's disability does not rise to the level of occupational and social impairment with deficiencies in most areas required for a 70 percent rating for PTSD.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



